        Case 2:19-cv-01034-JCM-DJA Document 73
                                            74 Filed 08/24/20 Page 1 of 5



 1    John H. Podesta
      Nevada Bar No. 7487
 2    WILSON, ELSER, MOSKOWITZ,
      EDELMAN & DICKER LLP
 3    525 Market Street, 17th Floor
      San Francisco, CA 94105-2725
 4    john.podesta@wilsonelser.com
      Tel.: (415) 433-0990
 5    Fax: (415) 434-1370
 6    Address for Personal Service Only
      WILSON, ELSER, MOSKOWITZ,
 7    EDELMAN & DICKER LLP
      300 South 4th Street, Ste. 1100
 8    Las Vegas, NV 89101
 9    Attorneys for Defendant,
      IRONSHORE SPECIALTY INSURANCE CO.
10

11                               UNITED STATES DISTRICT COURT
12                                     DISTRICT OF NEVADA
13   CENTEX HOMES, a Nevada general                CASE NO. 2:19-CV-01034-JCM-CWH
     partnership,
14                                                 STIPULATION FOR DISMISSAL WITH
                   Plaintiffs,                     PREJUDICE OF DEFENDANT IRONSHORE
15           vs.
                                                   SPECIALTY INSURANCE COMPANY AND
16   FINANCIAL PACIFIC INSURANCE                   [PROPOSED] ORDER
     COMPANY, a California corporation; FIRST
17   SPECIALTY INSURANCE CORPORATION, a
     Missouri corporation GREENWICH
18   INSURANCE COMPANY, a Connecticut
     corporation; INTERSTATE FIRE &
19   CASUALTY COMPANY, an Illinois
     corporation; LEXINGTON INSURANCE
20   COMPANY, a Delaware corporation;
     NAVIGATORS SPECIALTY INSURANCE
21   COMPANY, a New York corporation;
     SCOTTSDALE INDEMNITY COMPANY, an
22   Ohio corporation; ST. PAUL FIRE & MARINE
     INSURANCE COMPANY, a Connecticut
23   corporation; NATIONAL FIRE & MARINE
     INSURANCE COMPANY, a Nebraska
24   corporation; IRONSHORE SPECIALTY
     INSURANCE COMPANY, an Arizona
25   corporation; and ZURICH AMERICAN
     INSURANCE COMPANY, a New York
26   corporation,
27                 Defendants.
28
                                                  1                        2:19-cv-01034-JCM-CWH
                           STIPULATION FOR DISMISSAL AND [PROPOSED] ORDER.
     2464002v.1
        Case 2:19-cv-01034-JCM-DJA Document 73
                                            74 Filed 08/24/20 Page 2 of 5



 1                         STIPULATION FOR DISMISSAL WITH PREJUDICE.
 2           Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, Plaintiff Centex Homes
 3    (“Plaintiff”) and Defendant Ironshore Specialty Insurance Company (“Defendant”), by and through
 4    their respective attorneys of record, stipulate that Plaintiff’s Complaint filed against Defendant shall
 5    be dismissed with prejudice, each party to bear its own fees and costs.
 6

 7    RESPECTFULLY SUBMITTED:

 8
      Date: August 24, 2020                         PAYNE & FEARS LLP
 9

10                                                  /s/ Sarah Odia
                                            By:
11                                                  Sarah Odia
                                                    Attorney for Plaintiff CENTEX HOMES
12

13
      Date: August 24, 2020                 WILSON, ELSER, MOSKOWITZ,
14                                          EDELMAN & DICKER, LLP
15

16                                          By:
                                                    John H. Podesta
17                                                  Attorney for Defendant
                                                    IRONSHORE SPECIALTY INSURANCE
18                                                  COMPANY
19

20

21

22

23

24

25

26

27

28
                                                   2                        2:19-cv-01034-JCM-CWH
                            STIPULATION FOR DISMISSAL AND [PROPOSED] ORDER.
     2464002v.1
        Case 2:19-cv-01034-JCM-DJA Document 73
                                            74 Filed 08/24/20 Page 3 of 5



 1                                                 ORDER.
 2           IT IS SO ORDERED that Plaintiff Centex Homes’ claims against Defendant Ironshore
 3    Specialty Insurance Company in the instant matter, Case no. 2:19-CV-01034-JCM-CWH, are
 4    dismissed with prejudice, each party to bear its own fees and costs.
 5
             August 24, 2020
      Date: ________________                      _______________________________________
 6
                                                  Honorable James C. Mahan
 7                                                UNITED STATES DISTRICT COURT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   3                        2:19-cv-01034-JCM-CWH
                            STIPULATION FOR DISMISSAL AND [PROPOSED] ORDER.
     2464002v.1
        Case 2:19-cv-01034-JCM-DJA Document 73
                                            74 Filed 08/24/20 Page 4 of 5



 1                                     CERTIFICATE OF SERVICE
 2            Pursuant to FRCP 5(b), I certify that I am an employee of Wilson Elser Moskowitz Edelman
 3    & Dicker LLP, and that on August 24, 2020, I served a true and correct copy of the foregoing as
 4    follows:
 5           STIPULATION FOR DISMISSAL WITH PREJUDICE OF DEFENDANT
             IRONSHORE SPECIALTY INSURANCE COMPANY AND [PROPOSED] ORDER
 6
         :          by placing same to be deposited for mailing in the United States Mail, in a sealed
 7                  envelope upon which first class postage was prepaid in San Francisco, California;
 8       :          via electronic means by operation of the Court’s electronic filing system, upon each
                    party in this case who is registered as an electronic case filing user with the Clerk;
 9
         :          via hand-delivery to the addressees listed below
10
         :          via facsimile;
11
         :          by transmitting via email the document listed above to the email address set forth
12                  below on this date before 5:00 p.m.
13

14                                                By:
                                                        Marilee Barlow
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   4                        2:19-cv-01034-JCM-CWH
                            STIPULATION FOR DISMISSAL AND [PROPOSED] ORDER.
     2464002v.1
        Case 2:19-cv-01034-JCM-DJA Document 73
                                            74 Filed 08/24/20 Page 5 of 5



 1                                             SERVICE LIST
      Sarah Odia                                     Chad Butterfield
 2    Scott Thomas                                   Wilson Elser Moskowitz Edelman & Dicker
      Payne & Fears, LLP                             300 South Fourth St., 11th Floor
 3    6385 S. Rainbow Blvd., Ste. 220                Las Vegas NV 89101
      Las Vegas, NV 89118                            T: 702-727-1400
 4    T: 702-851-0300                                F: 702-727-1401
      F: 702-851-0315                                E: chad.butterfield@wilsonelser.com
 5    E: sjo@paynefears.com                          Attorney for Defendant
      E: sst@paynefears.com                          Greenwich Insurance Company
 6    Attorneys for Plaintiff
      Centex Homes
 7
      George Yaron                                     Jeffrey Labovitch
 8    Yaron & Associates                               Nicolaides Fink Thorpe Michaelides Sullivan
      1300 Clay Street, Ste. 800                       4365 Executive Drive, Ste. 950
 9    Oakland CA 94612                                 San Diego CA 92121
      T: 415-658-2929                                  T: 858-257-0703
10    F: 415-658-2930                                  F: 858-257-0701
      E: gyaron@yaronlaw.com                           E: jlabovitch@nicolaidesllp.com
11
      Pamela McKay                                     Kevin Helm
12    McKay Law Firm, CHTD                             Helm & Associates
      9320 Sun City Blvd., Ste. 104                    2330 Paseo Del Prado, Ste. C103
13    Las Vegas NV 89134                               Las Vegas, NV 89102
      E: pmckay@mckaylawfinnchtd.com                   T: 702-258-0022
14    Attorneys For Defendant                          F: 702-258-0014
      Financial Pacific Insurance Company              E: kevinh@helmandassociates.net
15                                                     Attorneys for Defendant
                                                       Lexington Insurance Company
16
      Kevin Barrett                                    Ramiro Morales
17    Barrett & Matura PC                              William Reeves
      7575 Vegas Drive, Ste. 150C                      Morales Fierro & Reeves
18    Las Vegas NV 89128                               600 S. Tonopah Drive, Ste. 300
      T: 702-833-1033                                  Las Vegas NV 89106
19    F: 702-792-5710                                  T: 702-699-7822
      E: kbarrett@barrettmatura.com                    F: 702-699-9455
20    Attorney for Defendant                           E; rmorales@mfrlegal.com
      Navigators Specialty Insurance Company           E: wreeves@mfrlegal.com
21                                                     Attorneys for Defendants
                                                       St. Paul Fire & Marine Insurance Company
22                                                     Zurich American Insurance Company
23    Robert Freeman, Jr.                              Martin Shives
      Priscilla O’Briant                               Shives & Associates, Limited
24    Lewis Brisbois Bisgaard & Smith LLP              7473 W. Lake Mead Blvd., Ste. 100
      6385 S. Rainbow Blvd., Ste. 600                  Las Vegas NV 89128
25    Las Vegas, NV 89118                              T: 702-562-8188
      T: 702-893-3383                                  F: 702-947-4696
26    F: 702-893-3789                                  E: martinshives@summers-shives.com
      E: Robert.freeman@lewisbrisbois.com              Attorney for Defendant
27    E: Priscilla.obriant@lewisbrisbois.com           National Fire & Marine Insurance Company
      Attorneys for Defendant
28    Scottsdale Indemnity Company
                                                  5                        2:19-cv-01034-JCM-CWH
                           STIPULATION FOR DISMISSAL AND [PROPOSED] ORDER.
     2464002v.1
